DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No. 20150358067).
- With respect to claims 1 and 41, Zhang teaches an access point (AP) comprising: a controller to: initiate a downlink (DL) data transmission to a cell-edge station (CE STA), wherein the CE STA cannot send a wideband channel signal to the AP; a transceiver configured to: based on an indication from the controller that DL data is available to transmit to the CE STA, send a Ready-To-Send (RTS) frame over a wideband channel (e.g. in Fig. 13 where the source transmits RTS to relay and to destinations 1306, 1308 as other STAs); in response to the RTS frame, receive a CTS frame from the CE STA (e.g. Fig. 13 the CTS from destination and other STAs); and the controller further to determine if the CE STA can receive data over the 
- With respect to claims 2, 42, Zhang teaches wherein the controller determines if the CE STA can receive data over the wideband channel based on a presence of a new preamble in the CTS frame (e.g. par. 008, 111 and Fig. 11).  
- With respect to claims 3, 43, Zhang teaches wherein the CTS frame with the new preamble is received only over a narrowband primary channel (e.g. STAs with narrowband only transmits in narrowband as Fig. 13).
  
Allowable Subject Matter
5.	Claims 4-10, 44-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 81-84 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471